/                                         Cite as 2016 Ark. 260


                        SUPREME COURT OF ARI(ANSAS

     IN RE UPDATED LIST                                 OF   Opinion Delivered Jtrne 9,2076
     ATTORNEYS SUSPENDED FOR
     FAILURE TO PAY 2016 ANNUAL
     ATTORNEY-LICENSE FEE



                                               PER CURIAM

              On April 28, 2076, we issued an opinion pursuanr to Rule VII(C) of the Rules

    Governing Admission        to the Bar identifyirrg        attorneys who were suspended from the

    practice of law     in the State of Arkansas due to the failure of those attorneys to pay their

    20'1.6   anntal attorney-license fees.   See   In   re Suspensions of Attomeys Who Failed to Pay   2016

    Annual Attomey-License Fee, 2076 Ark. 195 (per curiam). Since the issuance                      of that
    opinion, some attorneys have been reinstated by becoming current on the past-due fees

    and penalties, and some attorneys have surrendered their licenses voluntarily.

              Rule VII(CX18) requires that we periodically provide an updated list of attorneys

    suspended for failure to pay annual fees. Attached is an updated list. The attorneys listed in

    Category     t   have not paid their license fees, have remained suspended for nonpayment,

    and shall not practice law      in this state until they       are reinstated     to good standing. The

    attorneys listed    in Category 2 were    suspended for failure to pay license fees, have become

    current on the fees and penalties, and are reinstated to their pre-suspension statuses. We

    caution that placement      in Category 2 is proof of good standing only as to payment of

    license Ges. Infornration regarding the status             of an attorney's license may be obtained

    from the clerk of this court.
                                      Cite as 2016 Ark. 260


      We take this opportunity to remind those attorney who no longer want                      an


attorney's license that were are permitting suspended attorneys ro surrender their licenses

voluntarily without paying past fees and penalties, and we will continue to do so until

December 31.,201,6.   See   In   re Amendments   to Rules Gouerning Admission to the Bar, Rule VIl,

2015 Ark. 280 (per curiam). Attorneys who wish to petition this court to surrender their

licenses voluntarily should begin that process by contacting the OfEce of the Committee

on Professional Conduct.
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260
Cite as 2016 Ark. 260